Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Monroe County Court, for further proceedings on the indictment. Memorandum: The proof before the Grand Jury was sufficient to establish a prima facie case against defendant of forgery in the second degree by signing a false name to a fingerprint card (see, People v Moore, 171 AD2d 1051; People v Hennessy, 133 AD2d 174; People v Kirk, 115 AD2d 758, affd 68 NY2d 722; People v Bigus, 115 AD2d 751, affd 68 NY2d 723). The evidence was sufficient to raise the inference that the name defendant signed was not defendant’s real name but was fictitious. (Appeal from Order of Monroe County Court, Maloy, J.—Forgery, 2nd Degree.) Present—Den-man, J. P., Boomer, Pine, Lawton and Davis, JJ.